DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 6,248,706 B1) in view of Roschmann et al. (US 2010/0063171 A1).
Regarding claims 1, 2, 10 and 12,  Herrmann teaches an enzyme granule composition comprising a core material with one or more protective coating layer (sheath) comprising inorganic titanium oxide (white) color coating; [2: 5-10, 52-
55, 6: 28-44].  The composition is used in washing and cleaning applications; [9: 62-66, 10: 55-60], and also for mixing with foodstuff such as organic flours, oats, barley and cereals; [3: 4-54]. 
Regarding claims 3, 4, 5 and 6,  Herrmann does not teach the organic white color (pigment) in the coating as instantly claimed.  However, the prior art of Roschmann teaches  an emulsion system comprising hollow organic particles (used as a white pigment particles that would replaces inorganic white pigments such as titanium oxide) with a core material and multi-shells for active material delivery in applications such as cosmetics; [2, 20, 43].  Roschmann and Herrmann are related arts due to the method of delivering active material to intended sites/surfaces.   At the time before the effective filing date of invention, it would have been obvious to use the core/shell coating application of Roschmann’s hollow white particles (pigments) for Herman’s enzyme delivery system for the purpose of cleaning. Note that this is done by replacing some of titanium oxide white of Herrmann with the organic white particles of Roschmann.  Roschmann teaches at least one organic layer nonionic ethylenically unsaturated monomer (with two types of white pigments) such as styrene, acrylonitrile and methyl methacrylate; [26] in the amounts of 85-99 wt.%; [28].  It would have been obvious to deliver Herrmann’s enzyme with Roschmann’s organic white hollow particle design for effective delivery and preventing the activity loss of enzyme before contacting the surfaces to be cleaned. 
Regarding claims 7-8 and 9,  as above, Roschmann teaches the limitations of the instant claims 7: i-iii, and 8 8: i-viii) identically; [8, 42, 60], including the alkaline pH ranges , 8.5, 8.9[85-88].   Note that the claimed ratios (claim 8) is rendered obvious by the given ratios of claimed components by the art; [24, 31, 42]. 
Regarding claim 11,  Herrmann teaches that its cleaning composition comprises peroxide and percarbonate compounds; [52].

                                      Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/07/30

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767